                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 MELISSA EBERT,

                          Plaintiff,
                                                           CIVIL ACTION
                v.                                         NO. 12-01253


 C.R. BARD, INC., et al.,

                          Defendants.


PAPPERT, J.                                                            January 28, 2020
                                       MEMORANDUM

       Defendants C.R. Bard, Inc. and Bard Peripheral Vascular Inc. (collectively

“Bard”) filed a Motion to Seal three expert reports. (ECF No. 140). The reports are

attached to Plaintiff Melissa Ebert’s Response in Opposition to Defendants’ Motion for

Summary Judgment. (ECF No. 133.) Bard asserts that the reports contain confidential

business information, and Ebert does not oppose the Motion. The Court grants the

Motion in part for the reasons that follow.

                                              I

       Ebert alleges she received a defective Bard G2 inferior vena cava filter, which is

a medical device used to prevent pulmonary embolisms. (Pl.’s Resp. Opp’n Mot. Summ.

J. 1–2, ECF No. 133.) According to Ebert, her Bard G2 filter caused life-threatening

complications after the device failed and a fractured strut migrated into her pulmonary

artery. (Id.)

       Ebert attached to her response to Bard’s summary judgment motion three expert

reports written by Dr. Robert Ritchie (Ex. R, ECF No. 133-18), Dr. Robert McKeeking


                                              1
(ECF No. 133-19, Ex. S), and William Hyman (ECF No. 133-20, Ex. T). The reports

quote and refer to various Bard documents, all of which have been produced in

discovery subject to the parties’ Amended Agreed Protective Order. (ECF No. 47.)

Bard now seeks to seal the reports, arguing that they contain proprietary and

confidential information that, if made public, would cause Defendants “real and

tangible harm” due to the documents’ economic value to competitors in the medical

device industry. (Defs.’ Mot. to Seal (“Defs.’ Mot”) 2, ECF No. 140.)

                                                  II

       The Third Circuit Court of Appeals on numerous occasions has affirmed the

public’s right to “inspect and copy public records and documents, including judicial

records and documents.”1 United States v. Criden, 648 F.2d 814, 819 (3d Cir. 1981)

(quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). Whether the

common law right of access applies depends on whether the document is a judicial

record—i.e., whether it “has been filed with the court . . . or otherwise somehow

incorporated into a district court’s adjudicatory proceedings.” In re Cendant Corp., 260

F.3d 183, 192 (3d Cir. 2001). Summary judgment proceedings are no exception and

documents filed in connection with motions for summary judgment, such as the expert

reports at issue here, are judicial records. In re Avandia Marketing, Sales Practices &

Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019).




1       Although Bard filed the Motion to Seal pursuant to Federal Rule of Civil Procedure
26(c)(1)(G), the Third Circuit has explained that courts should instead apply the common law’s
presumptive right of public access when parties seek to seal judicial records. See In re Avandia
Marketing, Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 672 (3d Cir. 2019) (“Analytically
distinct from the District Court’s ability to protect discovery materials under Rule 26(c), the common
law presumes that the public has a right of access to judicial materials.”).


                                                  2
      A party wishing to rebut this strong presumption of public access has the burden

“to show that the interest in secrecy outweighs the presumption.” Bank of Am. Nat.

Trust & Sav. Ass’n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 343 (3d Cir. 1986). In

doing so, the movant must show “that the material is the kind of information that

courts will protect and that disclosure will work a clearly defined and serious injury to

the party seeking closure.” In re Avandia, 924 F.3d at 672 (quoting Miller v. Ind. Hosp.,

16 F.3d 549, 551 (3d. Cir. 1994)). Documents containing trade secrets or other

confidential business information may be protected from disclosure. See Republic of

Philippines v. Westinghouse Elec. Corp., 949 F.2d 653, 663 (3d Cir. 1991) (“The

potential effects of the disclosure of business information that might harm the litigant’s

competitive standing may in some cases meet the burden of [keeping] the judicial

record under seal.”) (internal quotation marks omitted).

      The Court must articulate compelling and countervailing interests to be

protected, make specific findings on the record concerning the effects of disclosure and

provide an opportunity for third parties to be heard. In re Avandia, 924 F.3d at 672–73

(citing In re Cendant Corp., 260 F.3d at 194). Careful factfinding is required to

overcome the strong presumption, and “broad allegations of harm, bereft of specific

examples or articulated reasoning, are insufficient.” In re Cendant Corp., 260 F.3d at

194. The Court must conduct a “document-by-document review” of the contents of the

materials sought to be sealed. In re Avandia, 924 F.3d at 673.




                                            3
                                            III

       Bard argues that the Ritchie, McMeeking and Hyman Reports contain propriety

and confidential business information, such that their release would cause severe

prejudice and injury. See (Defs.’ Mot. 2.) The Court agrees, finding that Bard has

overcome the strong presumption of public access.

       The three expert reports contain confidential business information, which is “the

kind of information that courts will protect.” In re Avandia, 924 F.3d at 672; see

Westinghouse, 949 F.2d at 663. The Ritchie Report begins by summarizing the history

and development of the IVC filter, discussing the author’s research and offering

conclusions for why the filter failed. (Ex. R, at 4–12; 15–34.) None of that preliminary

information references Bard’s confidential business information. However, later

portions of the Ritchie Report, including sections titled “Bard’s Analysis of Filter

Failures Prior to 2006” and “Pre-Market Mechanical Testing by Bard,” cite and discuss

Bard’s internal documents concerning filter studies that reveal confidential and

sensitive business information. See (id. at 12–15.)

       The second report authored by McMeeking similarly analyzes the IVC filters and

offers a conclusion in favor of Ebert’s claim. See generally (Ex. S). The McMeeking

Report by and large discusses the author’s linear elastic analyses of the IVC filter arms,

which involves pages of mathematical analysis without reference to any Bard

documents. See (id. at 26–49). Some of the report, however, quotes and refers to Bard’s

research methods and filter testing, which the Court recognizes to be confidential

business information. See (id. at 17–26).




                                             4
       Finally, the Hyman Report focuses on the FDA’s regulatory approval processes

for the design, manufacturing and post-market phases of medical devices. See generally

(Ex. T). Although much of the report involves detailed discussion about FDA

compliance procedures, (see id. at 8–12), Hyman does cite and refer to Bard’s internal

documents related to filter testing and adverse effects (id. at 13–14), as well as internal

corporate policies involving risk matrix analyses (id. at 16–18).

       Bard has also shown that serious injury will result if the information is

disclosed, such that the interest in secrecy outweighs the strong presumption of public

access. See In re Avandia, 924 F.3d at 672. Bard argues that making the expert

reports public would be “particularly harmful” because it “would give an unfair

economic advantage to . . . competitors.” (Defs.’ Mot. 4). Bard also explains that in the

course of developing medical devices, it has expended “substantial sums of money” and

years’ worth of testing, development and research. (Id. at 5.) The information

contained in the expert reports would be valuable to competitors, and the risk of

economic harm to Bard is acute given the highly competitive nature of the medical

device industry. See (id. at 5–6). Indeed, the Third Circuit has expressly recognized

that “courts may deny access to judicial records . . . where they are sources of business

information that might harm a litigant’s competitive standing.” Westinghouse, 949

F.2d at 662 (quoting Littlejohn v. BIC Corp., 851 F.2d 673, 678 (3d Cir. 1988)).

       Although Bard asks for the entirety of the expert reports to be sealed, a less

restrictive alternative is available. The Court will instead only permit to be redacted

those pages of the expert reports that Bard expressly identified as containing

confidential business information in its Motion. (Defs.’ Mot. 2.)



                                             5
An appropriate Order follows.

                                    BY THE COURT:



                                    /s/ Gerald J. Pappert
                                    GERALD J. PAPPERT, J.




                                6
